Geobge, J.
1. The accused was tried before the court without the intervention of a jury, on an accusation charging him with the offense of carrying a concealed weapon. There was direct evidence of his guilt, and the court did not err in adjudging him guilty, nor in subsequently overruling his motion for a new trial, based upon the general grounds.
2. The special ground based upon alleged newly discovered evidence is without merit. No supporting affidavit was submitted to the court.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.